Citation Nr: 1223189	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  01-05 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased rating for residuals of a gunshot wound to the right upper arm, Muscle Group III, currently rated 20 percent disabling. 

2. Entitlement to a higher initial rating for a scar due to residuals of a gunshot wound to the right upper arm, currently rated 10 percent disabling. 

3. Entitlement to a higher initial rating for limitation of motion of the right shoulder due to residuals of a gunshot wound to the right upper arm, currently rated 10 percent disabling prior to April 11, 2011 and 20 percent disabling thereafter. 

4. Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970.  He received the Combat Action Ribbon and Purple Heart Medal. 

These matters initially came before the Board of Veterans' Appeals (Board) from a January 2001 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied entitlement to an increased rating in excess of 20 percent for residuals of a gunshot wound to the right upper arm, Muscle Group III. 

In April 2002, the Board remanded the issue of entitlement to an increased rating for residuals of a gunshot wound in order to schedule the Veteran for a hearing before a Veterans Law Judge at the RO (Travel Board hearing). 

The Veteran testified before the undersigned at a September 2002 hearing.  A transcript of that hearing has been associated with his claims folder. 

In July 2003, the Board remanded these matters for further development. 

In September 2004, the Board denied the Veteran's claim for an increased rating for residuals of a gunshot wound to the right upper arm, Muscle Group III.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2005, the Court vacated the Board's September 2004 decision and remanded the case for readjudication in compliance with directives specified in a July 2005 Joint Motion filed by counsel for the Veteran and the VA secretary.  In June 2006, the Board remanded the increased rating issue for further development. 

In August 2008, the RO assigned separate initial 10 percent disability ratings for scarring and limitation of motion due to residuals of a gunshot wound to the right upper arm, Muscle Group III, effective July 17, 2006 and November 6, 2000, respectively.  These determinations are also on appeal. 

In July 2009, the Board denied the Veteran's claim for increased ratings for residuals of a gunshot wound to the right upper arm, Muscle Group III, based on muscle impairment, scarring, and limitation of motion.  The Veteran again appealed the Board's denial to the Court. 

In September 2010, the Court vacated the Board's July 2009 decision and remanded the case for readjudication in compliance with directives specified in a September 2010 Joint Motion filed by counsel for the Veteran and the VA secretary. 

In February 2011, the Board remanded the claims for a VA examination in compliance with the September 2010 Joint Motion instructions.  

In March 2012, the RO increased the rating for limitation of motion of right shoulder as a gunshot wound residual from 10 percent to 20 percent, effective April 11, 2011.  

The issue of TDIU is raised as part of the claims for increased ratings, and it is included as part of the current appeal.  Rice v. Shineki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not currently associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Court or Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  

In its February 2011 remand, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA examination to assess the current severity of the service-connected residuals of a gunshot wound to the right upper arm, Muscle Group III in accordance with the September 2010 Joint Motion.  The examiner was instructed to indicate receipt and review of the claims folder, report the range of motion of the right shoulder in accordance with Deluca criteria, and note any inconsistencies with prior VA examination findings.  

The Veteran was afforded an April 2011 VA examination.  It is unclear whether the examiner had access to the claims folder.  She did not cite any service records or prior VA examination reports in her review of medical history.  It does not appear that she considered the inconsistent clinical findings from the July 2006 and January 2007 VA examination reports.  The absence of confirmation of claims folder review and consideration of prior inconsistent clinical findings by the April 2011 VA examiner is not compliant with the February 2011 Board remand.  

In addition, the April 2011 VA examiner did not explicitly report the point in the ranges of right shoulder motion, if any, when pain caused functional impairment, or whether there was any additional range of motion loss due to any weakened movement, excess fatigability, incoordination, or flare-ups.  Hence, the examination is inadequate and non-compliant with the February 2011 remand.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); Mitchell v. Shinseki, No. 2009-2169, 25 Vet. App. 32 (2011); 38 C.F.R. § 4.59 (2011).  Another examination is needed to assess the functional impairment caused by pain in the right shoulder.    

The Court has held that entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  Rice.

The record shows that the Veteran has been unemployed during the pendency of the appeal.  See October 2007 VA examination report.  He is currently service connected for the following disabilities: posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling; residual gunshot wound of the right arm, Muscle Group III, rated as 20 percent disabling; diabetes mellitus, Type II, rated as 20 percent disabling; residual gunshot wound of the right arm, limitation of motion, rated as 20 percent disabling; and residual scar of the right arm, rated as 10 percent disabling.  His current overall rating is 80 percent.  He meets the percentage requirements of 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.25.  

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011).  The record does not include a current opinion as to whether the service connected disabilities alone would preclude gainful employment for which the Veteran would otherwise be qualified.

The Veteran has also not yet received VCAA notice with regard to the current TDIU question.

The record also does not include recent medical records.  The AOJ should request the Veteran identify all medical treatment for his service connected right shoulder disabilities and obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for TDIU and provide VCAA notice with regard to that issue.

2.  After obtaining any updated medical records and associating them with the claims folder, schedule the Veteran for an additional VA examination to evaluate the current severity of the service-connected residuals of a gunshot wound to the right upper arm, Muscle Group III and his current employment capabilities.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should report all residuals of the Veteran's gunshot wound to the right upper arm, including any neurological impairment. 

The examiner should note the presence and severity of any signs and symptoms of muscle disability, such as: 

loss of power, 

weakness, 

lowered threshold of fatigue, 

fatigue-pain, 

impairment of coordination, uncertainty of movement, 

entrance and exit scars, 

intermuscular scarring, 

loss of deep fascia, 

loss of muscle substance, 

impairment of muscle tonus, 

impaired endurance, 

abnormal muscle swelling and hardness in contraction,

X-ray evidence of minute multiple scattered foreign bodies, 

scar adhesion, 

diminished muscle excitability, 

muscle atrophy, 

adaptive contraction of an opposing muscle group, 

or muscle induration. 

The ranges of right shoulder motion should be reported in degrees.  The examiner should also provide an opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups. The examiner should express this opinion in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. 

The examiner should report the nature and severity of any ankylosis of the scapulohumeral articulation or any impairment of the humerus, clavicle, or scapula. 

The examiner should specify any nerves affected by the residuals of a gunshot wound to the right upper arm and provide an opinion as to the severity of any associated paralysis, neuritis or neuralgia. 

The examiner should also report the severity of any scars associated with the residuals of a gunshot wound to the right upper arm, to include scar size and whether they are deep, nonlinear, superficial, unstable, or painful. 

The examiner should note any findings during the examination that are inconsistent with findings made during previous VA examinations and provide an explanation for any such inconsistencies. 

The examiner is asked to opine whether the service connected disabilities (gunshot wound residuals, PTSD, and diabetes mellitus, Type II) standing alone would preclude all gainful employment for which he would otherwise be qualified.

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

3.  The AOJ should review the examination report to ensure that it contains the information requested in this remand and is otherwise complete. 

4.  If any benefit for which a sufficient substantive appeal has been submitted remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

